





EXHIBIT 10.1

SHARE EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION

This SHARE EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION (this “Agreement”) is
entered into as of this 6th day of July 2015 by and among, Train Travel
Holdings, Inc., a Nevada corporation (“TTHX”), Turnkey Home Buyers USA Inc., a
Florida corporation (“TURNKEY”), each of the TURNKEY shareholders listed on
Schedule 1.01(b) hereto (the “Shareholders”), TBG Holdings Corporation, a
Florida corporation (“TBG”), and Train Travel Holdings, Inc., a Florida
corporation (“TTH”).

RECITALS:

A.  The Boards of Directors of TTHX and TURNKEY and the Shareholders have
determined that an acquisition of all of the issued and outstanding shares of
capital stock of TURNKEY by TTHX through a share exchange upon the terms and
subject to the conditions set forth in this Agreement (the “Share Exchange”)
would be in the best interests of TTHX and TURNKEY, and the Boards of Directors
of TTHX and TURNKEY have each approved the Share Exchange, pursuant to which all
of the right, title and interest in and to all of the issued and outstanding
shares of capital stock of TURNKEY (the “Ownership Interest”) will be exchanged
for 15,037,500 shares of common stock of TTHX (the “Exchange Shares.




B.  TTHX and TURNKEY and the Shareholders desire to make certain
representations, warranties, covenants and agreements in connection with the
Share Exchange and also to prescribe various conditions to the Share Exchange.




C.  For federal income tax purposes, the parties intend that the Share Exchange
shall qualify as reorganization under the provisions of Section 368(a)(1)(B) of
the Internal Revenue Code of 1986, as amended (the “Code”).

D.  To further facilitate this Agreement, TBG, prior to closing, will tender to
TURNKEY for cancellation 15,000,000 shares of TURNKEY common stock.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:

ARTICLE I.
THE EXCHANGE

1.01

Share Exchange.  Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with the Nevada Revised Statutes (“Nevada
Statutes”), at the Closing (as hereinafter defined), the parties shall do the
following:

(a)

TURNKEY shall cause the Shareholders to convey, assign, and transfer the
Ownership Interest to TTHX by delivering to TTHX executed and transferable share
certificates endorsed in blank (or accompanied by duly executed stock powers
endorsed in blank) in proper form for transfer. The Ownership Interest
transferred to TTHX at the Closing shall constitute 100% of the issued and
outstanding shares of capital stock of TURNKEY.





1




--------------------------------------------------------------------------------







(b)

As consideration for its acquisition of the Ownership Interest, TTHX shall issue
the Exchange Shares to the Shareholders in the denominations set forth on
Schedule 1.01(b) hereto by delivering book entry records and/or share
certificates to the Shareholders evidencing the Exchange Shares (the “Exchange
Shares Certificates”).

(c)

For federal income tax purposes, the Share Exchange is intended to constitute a
“reorganization” within the meaning of Section 368 of the Code, and the parties
shall report the transactions contemplated by the this Agreement consistent with
such intent and shall take no position in any tax filing or legal proceeding
inconsistent therewith. The parties to this Agreement hereby adopt this
Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations. None of
TTHX or TURNKEY has taken or failed to take, and after the Effective Time (as
defined below), TTHX shall not take or fail to take, any action which reasonably
could be expected to cause the Exchange to fail to qualify as a “reorganization”
within the meaning of Section 368(a) of the Code.  

1.02

Closing.  Unless this Agreement shall have been terminated and the transactions
herein contemplated shall have been abandoned pursuant to Article VII and
subject to the satisfaction or waiver of the conditions set forth in Article VI,
the closing date of the Exchange (the “Closing”) will take place at 10:00 a.m.
Eastern Daylight Time on the business day upon satisfaction of the conditions
set forth in Article VI (or as soon as practicable thereafter following
satisfaction or waiver of the conditions set forth in Article VI) (the “Closing
Date”), at the offices of Pearlman Schneider LLP, 2200 Corporate Boulevard NW,
Suite 210, Boca Raton, Florida 33431 unless another date, time or place is
agreed to in writing by the parties hereto

1.03

Reorganization.

(a)

As of the Closing, Robert Blair shall be appointed as a director.

(b)

If at any time after the Closing, any party shall consider that any further
deeds, assignments, conveyances, agreements, documents, instruments or
assurances in law or any other things are necessary or desirable to vest,
perfect, confirm or record in TTHX the title to any property, rights,
privileges, powers and franchises of TURNKEY by reason of, or as a result of,
the Share Exchange, or otherwise to carry out the provisions of this Agreement,
the remaining parties, as applicable, shall execute and deliver, upon request,
any instruments or assurances, and do all other things necessary or proper to
vest, perfect, confirm or record title to such property, rights, privileges,
powers and franchises in TTHX, and otherwise to carry out the provisions of this
Agreement.

1.04

Ownership of TTHX Common Stock.  Giving effect to the share exchange, the
Shareholders will own thirty-nine (39%) percent (15,037,500 shares) of the
issued and outstanding shares of TTHX’s common stock.





2




--------------------------------------------------------------------------------







ARTICLE II.
COMPLIANCE WITH APPLICABLE SECURITIES LAWS

2.01

Covenants, Representations and Warranties of the Shareholders.

(a)

The shareholders of TURNKEY listed on Schedule 1.01(b) acknowledge and agree
that they are acquiring the Exchange Shares for investment purposes and will not
offer, sell or otherwise transfer, pledge or hypothecate any of the Exchange
Shares issued to them (other than pursuant to an effective Registration
Statement under the Securities Act of 1933, as amended [the “Securities Act”])
directly or indirectly unless:

(i)

the sale is to TTHX;

(ii)

the Exchange Shares are sold in a transaction that does not require registration
under the Securities Act, or any applicable United States state laws and
regulations governing the offer and sale of securities, and the seller has
furnished to TTHX an opinion of counsel to that effect or such other written
opinion as may be reasonably required by TTHX.

(b)

The shareholders of TURNKEY acknowledge and agree that the certificates
representing the Exchange Shares shall bear a restrictive legend, substantially
in the following form:

“THE SECURITIES REPRESENTED BY THIS STOCK CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR
APPLICABLE STATE SECURITIES LAWS, AND SHALL NOT BE SOLD, PLEDGED, HYPOTHECATED,
DONATED, OR OTHERWISE TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE
HOLDER EXCEPT UPON THE ISSUANCE TO THE COMPANY OF A FAVORABLE OPINION OF ITS
COUNSEL OR THE SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE
SATISFACTORY TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT ANY SUCH TRANSFER
SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OR APPLICABLE STATE SECURITIES
LAWS.”

(c)

The Shareholders represent and warrant that they:

(i)

are not aware of any advertisement of any of the Exchange Shares being issued
hereunder; and

(ii)

acknowledge and agree that TTHX will refuse to register any transfer of the
shares not made pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act and in accordance with applicable state and
provincial securities laws.





3




--------------------------------------------------------------------------------







(iii)

acknowledge and agree to TTHX making a notation on its records or giving
instructions to the registrar and transfer agent of TTHX in order to implement
the restrictions on transfer set forth and described herein.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.01

Representations and Warranties of TURNKEY.  As a material inducement for TTHX to
enter into this Agreement and to consummate the transaction contemplated hereby,
TURNKEY (and its subsidiary, Brian Neal Real Estate, LLC, where applicable)
hereby makes the following representations and warranties as of the date hereof
and as of the Closing Date, each of which is relied upon by TTHX regardless of
any investigation made or information obtained by TTHX (unless and to the extent
specifically and expressly waived in writing by TTHX on or before the Closing
Date):

(a)

Organization, Standing and Power.  TURNKEY and Brian Neal Real Estate, LLC are
duly organized, validly existing and in good standing under the laws of the
State of Florida, and have the requisite power and authority and all government
licenses, authorizations, permits, consents and approvals required to own, lease
and operate its properties and carry on its business as now being conducted.
TURNKEY and Brian Neal Real Estate, LLC are duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
or licensing necessary, other than in such jurisdictions where the failure to be
so qualified or licensed (individually or in the aggregate) would not have a
material adverse effect (as defined in Section 9.02).

(b)

Subsidiaries.  Except for Brian Neal Real Estate, LLC, TURNKEY does not own,
directly or indirectly, any equity or other ownership interest in any company,
corporation, partnership, joint venture or otherwise.

(c)

Corporate Documents.  Schedule 3.01(c) sets forth a true and correct copy of a
shareholder list setting forth all of the Shareholders with the number of shares
owned by each such shareholder.

(d)

Ownership Interest.  The Ownership Interest represents 100% of the issued and
outstanding shares of capital stock of TURNKEY. Except as set forth on Schedule
3.01(d), there are no outstanding bonds, debentures, notes or other indebtedness
or other securities of TURNKEY. There are no rights, commitments, agreements,
arrangements or undertakings of any kind to which TURNKEY is a party or by which
it is bound obligating TURNKEY to issue, deliver or sell, or cause to be issued,
delivered or sold, additional ownership interests of TURNKEY or obligating
TURNKEY to issue, grant, extend or enter into any such right, commitment,
agreement, arrangement or undertaking. There are no outstanding contractual
obligations, commitments, understandings or arrangements of TURNKEY to
repurchase, redeem or otherwise acquire or make any payment in respect of the
ownership interests of TURNKEY.

(e)

Capitalization of TURNKEY.  The entire authorized capital stock of TURNKEY
consists of 40,000,000 common shares with no par value per share, of which





4




--------------------------------------------------------------------------------







30,037,500 shares are issued and outstanding (before cancellation of 15,000,000
shares owned by TBG) and 5,000,000 shares of preferred stock with no par value
per share, none of which are outstanding. Except as provided below, all of
TURNKEY’S issued and outstanding shares have been duly authorized, are validly
issued, fully paid and non-assessable, and are held by the Shareholders on the
list attached as Schedule 1.01(b) hereto.

(f)

Over Issuance.  By inadvertence TURNKEY issued shares of its common stock in
excess of the shares authorized by its Articles of Incorporation. TURNKEY has
amended and restated its Articles of Incorporation to increase its authorized
stock as well as providing for shares of blank check preferred stock. While
TURNKEY believes it has cured this over issuance, it is possible that claims may
be brought by shareholders arising from the over issuance and filing of its
amended and restated Articles of Incorporation.

(g)

Authority; Non-contravention.  TURNKEY and its Shareholders have all requisite
power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by TURNKEY and its Shareholders and the consummation by TURNKEY and
its Shareholders of the transactions contemplated hereby have been (or at
Closing will have been) duly authorized by all necessary action on the part of
TURNKEY. This Agreement has been duly executed and when delivered by TURNKEY and
its Shareholders shall constitute a valid and binding obligation of TURNKEY and
its Shareholders, enforceable against TURNKEY and its Shareholders, as
applicable, in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.
The execution and delivery of this Agreement does not, and the consummation of
the transactions contemplated by this Agreement and compliance with the
provisions hereof will not, conflict with, or result in any breach or violation
of, or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of or “put” right
with respect to any obligation or to a loss of a material benefit under, or
result in the creation of any lien upon any of the properties or assets of
TURNKEY under, (i) the articles of incorporation or bylaws of TURNKEY, (ii) any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument, permit, concession, franchise or license applicable to
TURNKEY, its properties or assets, or (iii) subject to the governmental filings
and other matters referred to in the following sentence, any judgment, order,
decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to TURNKEY, its properties or assets, other than, in the case of
clauses (ii) and (iii), any such conflicts, breaches, violations, defaults,
rights, losses or liens that individually or in the aggregate could not have a
material adverse effect with respect to TURNKEY or could not prevent, hinder or
materially delay the ability of TURNKEY to consummate the transactions
contemplated by this Agreement.

(h)

Governmental Authorization.  No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any United States court,
administrative agency or commission, or other federal, state or local government
or other governmental authority, agency, domestic or foreign (a “Governmental
Entity”), is required by or with respect to TURNKEY in connection with the
execution and delivery of this Agreement by TURNKEY or the consummation by
TURNKEY of the transactions contemplated hereby, except, with respect to this
Agreement, any filings under the Securities Act or the Securities





5




--------------------------------------------------------------------------------







Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”) or pursuant to the rules and regulations of
FINRA.

(i)

Financial Statements.  

(i)

Within 74 days of Closing, TTHX will have received from TURNKEY a copy of its
consolidated audited financial statements for the fiscal years ended
December 31, 2014 and December 31, 2013 (collectively, the “TURNKEY Audited
Financial Statements”). The TURNKEY Audited Financial Statements fairly present
the financial condition of TURNKEY at the dates indicated and its results of
operations and cash flows for the periods then ended and, except as indicated
therein, reflect all claims, debts and liabilities of TURNKEY, fixed or
contingent, and of whatever nature.

(ii)

Within 74 days of Closing, TTHX will have received from TURNKEY a copy of its
consolidated unaudited financial statements for the three months ended March 31,
2015 (collectively the “TURNKEY Unaudited Financial Statements”). The TURNKEY
Unaudited Financial Statements present fairly the financial condition of TURNKEY
as of such date and the results present fairly the financial condition of
TURNKEY for such period in accordance with GAAP and are consistent with the
books and records of TTHX (which books and records are complete).

(iii)

Since March 31, 2015, the date of the TURNKEY Unaudited Financial Statements,
there has been no material adverse change in the assets or liabilities, or in
the business or condition, financial or otherwise, or in the results of
operations or prospects, of TURNKEY, whether as a result of any legislative or
regulatory change, revocation of any license or rights to do business, fire,
explosion, accident, casualty, labor trouble, flood, drought, riot, storm,
condemnation, act of God, public force or otherwise and no material adverse
change in the assets or liabilities, or in the business or condition, financial
or otherwise, or in the results of operation or prospects, of TURNKEY except in
the ordinary course of business.

(iv)

Since the date of the TURNKEY Unaudited Financial Statements, TURNKEY has not
issued, sold or otherwise disposed of, or agreed to issue, sell or otherwise
dispose of, any securities of TURNKEY and has not granted or agreed to grant any
other right to subscribe for or to purchase any securities of TURNKEY or has
incurred or agreed to incur any indebtedness for borrowed money.

(j)

Absence of Certain Changes or Events.  Since the date of the TURNKEY Unaudited
Financial Statements, TURNKEY has conducted its business only in the ordinary
course consistent with past practice, and there is not and has not been any:

(i)

material adverse change with respect to TURNKEY including any amendments to its
Articles of Incorporation and Bylaws;





6




--------------------------------------------------------------------------------







(ii)

event which, if it had taken place following the execution of this Agreement,
would not have been permitted by Section 4.01 without prior consent of TTHX;

(iii)

condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of TURNKEY to consummate the transactions
contemplated by this Agreement;

(iv)

incurrence, assumption or guarantee by TURNKEY of any indebtedness for borrowed
money other than in the ordinary course and in amounts and on terms consistent
with past practices or as disclosed to TTHX in writing;

(v)

creation or other incurrence by TURNKEY of any lien on any asset other than in
the ordinary course consistent with past practices;

(vi)

transaction or commitment made, or any contract or agreement entered into, by
TURNKEY relating to its assets or business (including the acquisition or
disposition of any assets) or any relinquishment by TURNKEY of any contract or
other right, in either case, material to TURNKEY, other than transactions and
commitments in the ordinary course consistent with past practices and those
contemplated by this Agreement;

(vii)

labor dispute, other than routine, individual grievances, or, to the knowledge
of TURNKEY, any activity or proceeding by a labor union or representative
thereof to organize any employees of TURNKEY or any lockouts, strikes,
slowdowns, work stoppages or threats by or with respect to such employees;

(viii)

payment, prepayment or discharge of liability other than in the ordinary course
of business or any failure to pay any liability when due;

(ix)

write-offs or write-downs of any assets of TURNKEY ;

(x)

creation, termination or amendment of, or waiver of any right under, any
material contract of TURNKEY;

(xi)

damage, destruction or loss having, or reasonably expected to have, a material
adverse effect on TURNKEY;

(xii)

other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a material adverse effect or give rise to a
material adverse change with respect to TURNKEY; or

(xiii)

agreement or commitment to do any of the foregoing.

(k)

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by TURNKEY to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.





7




--------------------------------------------------------------------------------







(l)

Litigation; Labor Matters; Compliance with Laws.   

(i)

There is no suit, action or proceeding or investigation pending or, to the
knowledge of TURNKEY, threatened against or affecting TURNKEY or any basis for
any such suit, action, proceeding or investigation that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to TURNKEY or prevent, hinder or materially delay the ability of TURNKEY
to consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or order of any governmental entity or
arbitrator outstanding against TURNKEY having, or which, insofar as reasonably
could be foreseen by TURNKEY, in the future could have, any such effect.

(ii)

TURNKEY is not a party to, or bound by, any collective bargaining agreement,
contract or other agreement or understanding with a labor union or labor
organization, nor is it the subject of any proceeding asserting that it has
committed an unfair labor practice or seeking to compel it to bargain with any
labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to TURNKEY.

(iii)

The conduct of the business of TURNKEY complies with all statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or arbitration awards
applicable thereto.

(m)

Benefit Plans.  TURNKEY is not a party to any Benefit Plan under which TURNKEY
currently has an obligation to provide benefits to any current or former
employee, officer or director of TURNKEY. As used herein, “Benefit Plan” shall
mean any employee benefit plan, program, or arrangement of any kind, including
any defined benefit or defined contribution plan, ownership plan with respect to
any membership interest, executive compensation program or arrangement, bonus
plan, incentive compensation plan or arrangement, profit sharing plan or
arrangement, deferred compensation plan, agreement or arrangement, supplemental
retirement plan or arrangement, vacation pay, sickness, disability, or death
benefit plan (whether provided through insurance, on a funded or unfunded basis,
or otherwise), medical or life insurance plan providing benefits to employees,
retirees, or former employees or any of their dependents, survivors, or
beneficiaries, severance pay, termination, salary continuation, or employee
assistance plan.

(n)

Tax Returns and Tax Payments.

(i)

TURNKEY has timely filed with the appropriate taxing authorities all Tax
Returns, as that term is hereinafter defined, required to be filed by it (taking
into account all applicable extensions). All such Tax Returns are true, correct
and complete in all respects. All Taxes, as that term is hereinafter defined,
due and owing by TURNKEY have been paid (whether or not shown on any Tax Return
and whether or not any Tax Return was required). TURNKEY is not currently the
beneficiary of any extension of time within which to file any Tax Return or pay
any Tax. No claim has ever been made in writing or otherwise addressed to
TURNKEY by a taxing authority





8




--------------------------------------------------------------------------------







in a jurisdiction where TURNKEY does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction. The unpaid Taxes of TURNKEY did not,
as of the date of the TURNKEY Unaudited Financial Statements, exceed the reserve
for Tax liability (excluding any reserve for deferred Taxes established to
reflect timing differences between book and Tax income) set forth on the face of
the financial statements (rather than in any notes thereto). Since the date of
the TURNKEY Unaudited Financial Statements neither TURNKEY nor any of its
subsidiaries has incurred any liability for Taxes outside the ordinary course of
business consistent with past custom and practice. As of the Closing Date, the
unpaid Taxes of TURNKEY and its subsidiaries will not exceed the reserve for Tax
liability (excluding any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the books and
records of TURNKEY.

(ii)

No material claim for unpaid Taxes has been made or become a lien against the
property of TURNKEY or is being asserted against TURNKEY, no audit of any Tax
Return of TURNKEY is being conducted by a tax authority, and no extension of the
statute of limitations on the assessment of any Taxes has been granted by
TURNKEY and is currently in effect. TURNKEY has withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder or other third
party.  

(iii)

As used herein, “Taxes” shall mean all taxes of any kind, including, without
limitation, those on or measured by or referred to as income, gross receipts,
sales, use, ad valorem, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium value added, property
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, “Tax Return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.

(o)

Environmental Matters.  TURNKEY is in compliance with all Environmental Laws in
all material respects. TURNKEY has not received any written notice regarding any
violation of any Environmental Laws, as that term is hereinafter defined,
including any investigatory, remedial or corrective obligations. TURNKEY holds
all permits and authorizations required under applicable Environmental Laws,
unless the failure to hold such permits and authorizations would not have a
material adverse effect on TURNKEY, and is in compliance with all terms,
conditions and provisions of all such permits and authorizations in all material
respects. No releases of Hazardous Materials, as that term is hereinafter
defined, have occurred at, from, in, to, on or under any real property currently
or formerly owned, operated or leased by TURNKEY or any predecessor thereof and
no Hazardous Materials are present in, on, about or migrating to or from any
such property which could result in any liability to TURNKEY. TURNKEY has not
transported or arranged for the treatment, storage, handling, disposal, or
transportation of any Hazardous Material to any off-site location which could
result in any liability to TURNKEY. TURNKEY has no liability, absolute or
contingent, under any Environmental Law that if enforced or collected would have
a material adverse effect on TURNKEY. There are no past, pending or threatened
claims under Environmental Laws against





9




--------------------------------------------------------------------------------







TURNKEY and TURNKEY is not aware of any facts or circumstances that could
reasonably be expected to result in a liability or claim against TURNKEY
pursuant to Environmental Laws. “Environmental Laws” means all applicable
foreign, federal, state and local statutes, rules, regulations, ordinances,
orders, decrees and common law relating in any manner to contamination,
pollution or protection of human health or the environment, and similar state
laws. “Hazardous Material” means any toxic, radioactive, corrosive or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics, which in any event is regulated under any
Environmental Law.

(p)

Material Contracts.  A list of all Material Contracts is listed on Schedule
3.01(o), copies of which have been furnished to TTHX. TURNKEY is not, or has not
received any notice or has any knowledge that any other party is, in default in
any respect under any Material Contract, as that term is hereinafter defined;
and there has not occurred any event that with the lapse of time or the giving
of notice or both would constitute such a material default.  For purposes of
this Agreement, a “Material Contract” means any contract, agreement or
commitment that is effective as of the Closing Date to which TURNKEY is a party
(i) with expected receipts or expenditures in excess of $10,000, (ii) requiring
TURNKEY to indemnify any person, (iii) granting exclusive rights to any party,
(iv) evidencing indebtedness for borrowed or loaned money in excess of $10,000
or more, including guarantees of such indebtedness, or (v) which, if breached by
TURNKEY in such a manner would (A) permit any other party to cancel or terminate
the same (with or without notice of passage of time) or (B) provide a basis for
any other party to claim money damages (either individually or in the aggregate
with all other such claims under that contract) from TURNKEY or (C) give rise to
a right of acceleration of any material obligation or loss of any material
benefit under any such contract, agreement or commitment.

(q)

Accounts Receivable.  All of the accounts receivable of TURNKEY that are
reflected on TURNKEY’s Financial Statements or the accounting records of TURNKEY
as of the Closing (collectively, the “Accounts Receivable”) represent or will
represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business and are not subject to any
defenses, counterclaims, or rights of set off other than those arising in the
ordinary course of business and for which adequate reserves have been
established. The Accounts Receivable are fully collectible to the extent not
reserved for on the balance sheet on which they are shown.

(r)

Properties.  TURNKEY has no real property. Any facilities held under lease by
TURNKEY is held by it under valid, subsisting and enforceable leases of which
TURNKEY is in compliance, except as could not, individually or in the aggregate,
have or reasonably be expected to result in a material adverse effect.

(s)

Intellectual Property.

(i)

As used in this Agreement, the term “Trademarks” means trademarks, service
marks, trade names, internet domain names, designs, slogans, and general
intangibles of like nature; the term “Trade Secrets” means technology; trade
secrets and other confidential information, know-how, proprietary processes,
formulae,





10




--------------------------------------------------------------------------------







algorithms, models, and methodologies; the term “Intellectual Property” means
patents, copyrights, Trademarks, applications for any of the foregoing, and
Trade Secrets; the term “Company License Agreements” means any license
agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available for less than $10,000), and any written settlements
relating to any Intellectual Property, to which TURNKEY is a party or otherwise
bound; and the term “Software” means any and all computer programs, including
any and all software implementations of algorithms, models and methodologies,
whether in source code or object code.

(ii)

TURNKEY owns or has valid rights to use the Trademarks, trade names, domain
names, copyrights, patents, logos, licenses and computer software programs
(including, without limitation, the source codes thereto) that are necessary for
the conduct of its respective businesses as now being conducted. To the
knowledge of TURNKEY, none of TURNKEY’s Intellectual Property or License
Agreements infringe upon the rights of any third party that may give rise to a
cause of action or claim against TURNKEY or its successors. A list of
Intellectual Property is listed on Schedule 3.01(r)(ii).

(t)

Affiliate Transactions.  Except as listed on Schedule 3.01(s), no officer,
director or employee of TURNKEY or any member of the immediate family of any
such officer, director or employee, or any entity in which any of such persons
owns any beneficial interest (other than any publicly-held corporation whose
stock is traded on a national securities exchange or in the over-the-counter
market and less than one percent of the stock of which is beneficially owned by
any of such persons), has any agreement with TURNKEY or any interest in any of
their property of any nature, used in or pertaining to the business of TURNKEY.
None of the foregoing persons has any direct or indirect interest in any
competitor, supplier or customer of TURNKEY or in any person from whom or to
whom TURNKEY leases any property or transacts business of any nature.

(u)

Undisclosed Liabilities.  TURNKEY has no liabilities or obligations of any
nature (whether fixed or unfixed, secured or unsecured, known or unknown and
whether absolute, accrued, contingent, or otherwise.)

(v)

Full Disclosure.  All of the representations and warranties made by TURNKEY in
this Agreement, and all statements set forth in the certificates delivered by
TURNKEY at the Closing pursuant to this Agreement, are true, correct and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make such
representations, warranties or statements, in light of the circumstances under
which they were made, misleading.  The copies of all documents furnished by
TURNKEY pursuant to the terms of this Agreement are complete and accurate copies
of the original documents. The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
TTHX or its representatives by or on behalf of any of TURNKEY or its affiliates
in connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.





11




--------------------------------------------------------------------------------







3.02

Representations and Warranties of TTHX.  As a material inducement for TURNKEY to
enter into this Agreement and to consummate the transactions contemplated
hereby, TTHX hereby makes the following representations and warranties as of the
date hereof and as of the Closing Date, each of which is relied upon by TURNKEY
regardless of any investigation made or information obtained by TURNKEY (unless
and to the extent specifically and expressly waived in writing by TURNKEY on or
before the Closing Date):

(a)

Organization, Standing and Corporate Power.  TTHX is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the requisite corporate power and authority and all government
licenses, authorizations, permits, consents and approvals required to own, lease
and operate its properties and carry on its business as now being conducted.
TTHX is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect with
respect to TTHX.  

(b)

Subsidiaries.  TTHX owns no subsidiaries.

(c)

Capitalization of TTHX.  As of the date of this Agreement, the authorized
capital stock of TTHX consists of 75,000,000 shares of TTHX Common Stock, $0.001
par value, of which 23,391,665 shares of TTHX Common Stock are issued and
outstanding. There are also authorized 1,000,000 shares of TTHX preferred stock
$0.001 par value, of which 600,000 are outstanding. There are no other shares of
TTHX capital stock issuable upon the exercise of outstanding warrants,
convertible notes, options or otherwise. Except as set forth herein, no shares
of capital stock or other equity securities of TTHX are issued, reserved for
issuance or outstanding. All of the shares of common stock issued pursuant to
this Agreement will be, when issued, duly authorized, validly issued, fully paid
and non-assessable, not subject to preemptive rights, and issued in compliance
with all applicable state and federal laws concerning the issuance of
securities.

(d)

Corporate Authority; Non-contravention.  TTHX has all requisite corporate and
other power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by TTHX and the consummation by TTHX of the transactions contemplated
hereby have been (or at Closing will have been) duly authorized by all necessary
corporate action on the part of TTHX. This Agreement has been duly executed and
when delivered by TTHX shall constitute a valid and binding obligation of TTHX,
enforceable against TTHX in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to loss of a
material benefit under, or result in the creation of any lien upon any of the
properties or assets of TTHX under (i) its articles of incorporation, bylaws, or
other charter documents; (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other





12




--------------------------------------------------------------------------------







agreement, instrument, permit, concession, franchise or license applicable to
TTHX, its properties or assets; or (iii) subject to the governmental filings and
other matters referred to in the following sentence, any judgment, order,
decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to TTHX, its properties or assets, other than, in the case of clauses
(ii) and (iii), any such conflicts, breaches, violations, defaults, rights,
losses or liens that individually or in the aggregate could not have a material
adverse effect with respect to TTHX or could not prevent, hinder or materially
delay the ability of TTHX to consummate the transactions contemplated by this
Agreement.

(e)

Affiliate Transactions.  Except as listed on Schedule 4.01(e), no officer,
director or employee of TTHX or any member of the immediate family of any such
officer, director or employee, or any entity in which any of such persons owns
any beneficial interest (other than any publicly-held corporation whose stock is
traded on a national securities exchange or in the over-the-counter market and
less than one percent of the stock of which is beneficially owned by any of such
persons), has any agreement with TTHX or any interest in any of their property
of any nature, used in or pertaining to the business of TTHX. None of the
foregoing persons has any direct or indirect interest in any competitor,
supplier or customer of TTHX or in any person from whom or to whom TTHX leases
any property or transacts business of any nature.

(f)

Government Authorization.  No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any Governmental Entity,
is required by or with respect to TTHX in connection with the execution and
delivery of this Agreement by TTHX, or the consummation by TTHX of the
transactions contemplated hereby, except, with respect to this Agreement, any
filings under the Nevada Statutes, the Securities Act or the Exchange Act.

(g)

Financial Statements.  

(i)

The consolidated financial statements of TTHX included in the reports,
schedules, forms, statements and other documents filed by TTHX with the SEC
(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated by reference therein, the “TTHX SEC Documents”) comply as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with U.S. generally accepted accounting principles
(except, in the case of unaudited consolidated quarterly statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the consolidated financial position of TTHX and its consolidated
subsidiaries as of the dates thereof and the consolidated results of operations
and changes in cash flows for the periods then ended (subject, in the case of
unaudited quarterly statements, to normal year-end audit adjustments as
determined by TTHX’s independent accountants).  Except as set forth in the TTHX
SEC Documents, at the date of the most recent audited financial statements of
TTHX included in the TTHX SEC Documents, TTHX has not incurred any liabilities
or obligations of any nature (whether accrued, absolute, contingent or
otherwise) which, individually or in the





13




--------------------------------------------------------------------------------







aggregate, could reasonably be expected to have a material adverse effect with
respect to TTHX.

(ii)

TTHX has made the following financial information (collectively, the (“TTHX
Financial Information”) available to TURNKEY:

(x)

audited balance sheet and statements of income, changes in stockholders’ equity
and cash flow as of and for the fiscal years ended December 31, 2014 and
December 31, 2013; and

(y)

unaudited financial statements dated as of March 31, 2015 (“TTHX Unaudited
Financial Statements”).

(z)

The TTHX Financial Information presents fairly the financial condition of TTHX
as of such dates and the results of operations of TTHX for such periods, in
accordance with GAAP and are consistent with the books and records of TTHX
(which books and records are correct and complete).




(h)

Events Subsequent to TTHX Unaudited Financial Statements.  Since the date of the
TTHX Unaudited Financial Statements, there has not been, occurred or arisen,
with respect to TTHX:

(i)

any change or amendment in its Articles of Incorporation and/or Bylaws;

(ii)

any reclassification, split-up or other change in, or amendment of or
modification to, the rights of the holders of any of its capital stock;

(iii)

any direct or indirect redemption, purchase or acquisition by any person of any
of its capital stock or of any interest in or right to acquire any such stock;

(iv)

any issuance, sale, or other disposition of any capital stock, or any grant of
any options, warrants, or other rights to purchase or obtain (including upon
conversion, exchange, or exercise) any capital stock;

(v)

any declaration, set aside, or payment of any dividend or any distribution with
respect to its capital stock (whether in cash or in kind) or any redemption,
purchase, or other acquisition of any of its capital stock;

(vi)

the organization of any subsidiary or the acquisition of any shares of capital
stock by any person or any equity or ownership interest in any business;

(vii)

any damage, destruction or loss of any of its properties or assets whether or
not covered by insurance;

(viii)

any sale, lease, transfer or assignment of any of its assets, tangible or
intangible, other than for a fair consideration in the ordinary course of
business;





14




--------------------------------------------------------------------------------







(ix)

the execution of, or any other commitment to any agreement, contract, lease, or
license (or series of related agreements, contracts, leases, and licenses)
outside the ordinary course of business;

(x)

any acceleration, termination, modification, or cancellation of any agreement,
contract, lease or license (or series of related agreements, contracts, leases,
and licenses) involving more than $10,000 to which it is a party or by which it
is bound;

(xi)

any security interest or encumbrance imposed upon any of its assets, tangible or
intangible;

(xii)

any capital investment in, any loan to, or any acquisition of the securities or
assets of, any other person or entity (or series of related capital investments,
loans and acquisitions) involving more than $2,500 and outside the ordinary
course of business;

(xiii)

any issuance of any note, bond or other debt security, or created, incurred,
assumed, or guaranteed any indebtedness for borrowed money or capitalized lease
obligation involving more than $2,500;

(xiv)

any delay or postponement of the payment of accounts payable or other
liabilities;

(xv)

any loan to, or any entrance into any other transaction with, any of its
directors, officers and employees either involving more than $500 individually
or $2,500 in the aggregate;

(xvi)

any employment contract or collective bargaining agreement, written or oral, or
modified the terms of any existing such contract or agreement;

(xvii)

any taking of other action or entrance into any other transaction other than in
the ordinary course of business, or entrance into any transaction with any
insider of TTHX, except as disclosed in this Agreement and any disclosures
schedules;

(xviii)

any other event or occurrence that may have or could reasonably be expected to
have a material adverse effect on TTHX (whether or not similar to any of the
foregoing); or

(xix)

any agreement or commitment, whether in writing or otherwise, to do any of the
foregoing.

(i)

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by TTHX to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.





15




--------------------------------------------------------------------------------







(j)

Litigation; Labor Matters; Compliance with Laws.

(i)

There is no suit, action or proceeding or investigation pending or, to the
knowledge of TTHX, threatened against or affecting TTHX or any basis for any
such suit, action, proceeding or investigation that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect with
respect to TTHX or prevent, hinder or materially delay the ability of TTHX to
consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against TTHX having, or which, insofar as reasonably
could be foreseen by TTHX, in the future could have, any such effect.

(ii)

The conduct of the business of TTHX complies with all statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or arbitration awards
applicable thereto.

(k)

Contracts. TTHX has no written or oral contracts, understandings, agreements and
other arrangements executed by an officer or duly authorized employee of TTHX or
to which TTHX is a party, except for this Agreement.

(l)

SEC Reports and Financial Statements.  TTHX has filed with the SEC all reports
and other filings required to be filed by TTHX in accordance with the Securities
Act and the Exchange Act and the rules and regulations promulgated thereunder
(the “TTHX SEC Reports”). As of their respective dates, the TTHX SEC Reports
complied in all material respects with the applicable requirements of the
Securities Act, the Exchange Act and the respective rules and regulations
promulgated thereunder applicable to such TTHX SEC Reports and, except to the
extent that information contained in any TTHX SEC Report has been revised or
superseded by a later TTHX SEC Report filed and publicly available prior to the
date of this Agreement, none of the TTHX SEC Reports contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The financial
statements of TTHX included in TTHX SEC Reports were prepared from and are in
accordance with the accounting books and other financial records of TTHX, were
prepared in accordance with GAAP (except, in the case of unaudited statements,
as permitted by the rules of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and presented
fairly the consolidated financial position of TTHX and its consolidated
subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except as set forth
in the TTHX SEC Reports, TTHX has no liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) other than liabilities or
obligations incurred in the ordinary course of business. The TTHX SEC Reports
accurately disclose (i) the terms and provisions of all stock option plans, (ii)
transactions with Affiliates, and (iii) all material contracts required to be
disclosed pursuant to Item 601(b)(10) of Regulation S-K promulgated by the SEC.
If at any time prior to Closing should TTHX become delinquent in any required
filings with the SEC, TTHX represents and warrants that such filings shall be
brought current in no less than 20 business days from the due date. Until such
time as the





16




--------------------------------------------------------------------------------







filing is brought current, TTHX will promptly file any and all reports required
to advise the SEC of the failure to file the reports when due.  

(m)

Board Determination.  The Board of Directors of TTHX has unanimously determined
that the terms of the Share Exchange are fair to and in the best interests of
TTHX and its stockholders.

(n)

Required TTHX Share Issuance Approval.  TTHX represents that the issuance of the
Exchange Shares to the Shareholders will be in compliance with the Nevada
Statutes and the Bylaws of TTHX as well as federal and state securities laws.

(o)

Undisclosed Liabilities.  TTHX has no liabilities or obligations of any nature
(whether fixed or unfixed, secured or unsecured, known or unknown and whether
absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the TTHX SEC Documents incurred in
the ordinary course of business.

(p)

Full Disclosure.  All of the representations and warranties made by TTHX in this
Agreement, and all statements set forth in the certificates delivered by TTHX at
the Closing pursuant to this Agreement, are true, correct and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading. The copies of all documents furnished by TTHX pursuant to the
terms of this Agreement are complete and accurate copies of the original
documents. The schedules, certificates, and any and all other statements and
information, whether furnished in written or electronic form, to TURNKEY or its
representatives by or on behalf of TTHX and the TTHX Stockholders in connection
with the negotiation of this Agreement and the transactions contemplated hereby
do not contain any material misstatement of fact or omit to state a material
fact or any fact necessary to make the statements contained therein not
misleading.

(q)

Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of TTHX.

ARTICLE IV.
COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO SHARE EXCHANGE

4.01

Conduct of TURNKEY and TTHX.  From the date of this Agreement and until the
Effective Time, or until the prior termination of this Agreement, TURNKEY and
TTHX shall not, unless mutually agreed to in writing:

(a)

engage in any transaction, except in the normal and ordinary course of business,
or create or suffer to exist any lien or other encumbrance upon any of their
respective assets or which will not be discharged in full prior to the Effective
Time;

(b)

sell, assign or otherwise transfer any of their assets, or cancel or compromise
any debts or claims relating to their assets, other than for fair value, in the
ordinary course of business, and consistent with past practice;





17




--------------------------------------------------------------------------------







(c)

fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Effective Time;

(d)

suffer or permit any material adverse change to occur with respect to TURNKEY
and TTHX or their business or assets;

(e)

make any material change with respect to their business in accounting or
bookkeeping methods, principles or practices, except as required by GAAP.

4.02

Current Information.

(a)

During the period from the date of this Agreement to the Closing, each Party
hereto shall promptly notify each other Party of any (i) significant change in
its ordinary course of business, (ii) proceeding (or communications indicating
that the same may be contemplated), or the institution or threat or settlement
of proceedings, in each case involving the Parties the outcome of which, if
adversely determined, could reasonably be expected to have a material adverse
effect on the Party, taken as a whole or (iii) event which such Party reasonably
believes could be expected to have a material adverse effect on the ability of
any party hereto to consummate the Share Exchange.

(b)

During the period from the date of this Agreement to the Closing, TTHX shall
promptly notify TURNKEY of any correspondence received from the SEC and FINRA
and shall deliver a copy of such correspondence to TURNKEY within one (1)
business day of receipt.  

4.03

Material Transactions. Prior to the Closing, neither TURNKEY nor TTHX will,
without first obtaining the written consent of the other parties hereto:

(a)

amend its Articles of Incorporation or Bylaws or enter into any agreement to
merge or consolidate with, or sell a significant portion of its assets to, any
other Person;

(b)

place on any of its assets or properties any pledge, charge or other
Encumbrance, except as otherwise authorized hereunder, or enter into any
transaction or make any contract or commitment relating to its properties,
assets and business, other than in the ordinary course of business or as
otherwise disclosed herein;

(c)

guarantee the obligation of any person, firm or corporation, except in the
ordinary course of business;

(d)

make any loan or advance in excess of Two Thousand Five Hundred ($2,500) Dollars
in the aggregate or cancel or accelerate any material indebtedness owing to it
or any claims which it may possess or waive any material rights of substantial
value;

(e)

violate any applicable law which violation might have a material adverse effect
on such party;





18




--------------------------------------------------------------------------------







(f)

except in the ordinary course of business, enter into any agreement or
transaction with any of such party’s affiliates; or

(g)

engage in any transaction or take any action that would render untrue in any
material respect any of the representations and warranties of such party
contained in this Agreement, as if such representations and warranties were
given as of the date of such transaction or action.

ARTICLE V.
ADDITIONAL AGREEMENTS

5.01

Access to Information; Confidentiality.

(a)

TURNKEY shall, and shall cause its officers, employees, counsel, financial
advisors and other representatives to, afford to TTHX and its representatives
reasonable access during normal business hours during the period prior to the
Effective Time to its and to TURNKEY ’s properties, books, contracts,
commitments, personnel and records and, during such period, TURNKEY shall, and
shall cause its officers, employees and representatives to, furnish promptly to
TTHX all information concerning its business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. For the purposes of determining the accuracy of the representations and
warranties of TTHX set forth herein and compliance by TTHX of its obligations
hereunder, during the period prior to the Effective Time, TTHX shall provide
TURNKEY and its representatives with reasonable access during normal business
hours to its properties, books, contracts, commitments, personnel and records as
may be necessary to enable TURNKEY to confirm the accuracy of the
representations and warranties of TTHX set forth herein and compliance by TTHX
of its obligations hereunder, and, during such period, TTHX shall, and shall
cause its officers, employees and representatives to, furnish promptly to
TURNKEY upon its request (i) a copy of each report, schedule, registration
statement and other document filed by it during such period pursuant to the
requirements of federal or state securities laws and (ii) all other information
concerning its business, properties, financial condition, operations and
personnel as such other party may from time to time reasonably request.  Except
as required by law, each of TURNKEY and TTHX will hold, and will cause its
respective directors, officers, employees, accountants, counsel, financial
advisors and other representatives and affiliates to hold, any nonpublic
information in confidence.

(b)

No investigation pursuant to this Section 5.01 shall affect any representations
or warranties of the parties herein or the conditions to the obligations of the
parties hereto.

5.02

Best Efforts.  Upon the terms and subject to the conditions set forth in this
Agreement, each of the parties agrees to use its best efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Share Exchange and the other transactions contemplated by this
Agreement. TTHX and TURNKEY shall mutually cooperate in order to facilitate the
achievement of the benefits reasonably anticipated from the Share Exchange and
Plan of Reorganization.





19




--------------------------------------------------------------------------------







5.03

Public Announcements.  TTHX, on the one hand, and TURNKEY, on the other hand,
will consult with each other before issuing, and provide each other the
opportunity to review and comment upon, any press release or other public
statements with respect to the transactions contemplated by this Agreement and
shall not issue any such press release or make any such public statement prior
to such consultation, except as may be required by applicable law or court
process. The parties agree that the initial press release or releases to be
issued with respect to the transactions contemplated by this Agreement shall be
mutually agreed upon prior to the issuance thereof.

5.04

Expenses.  All costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expenses.

5.05

No Solicitation.  Except as previously agreed to in writing by the other party,
neither TURNKEY nor TTHX shall authorize or permit any of its officers,
directors, agents, representatives, or advisors to (a) solicit, initiate or
encourage or take any action to facilitate the submission of inquiries,
proposals or offers from any person relating to any matter concerning any
exchange, merger, consolidation, business combination, recapitalization or
similar transaction involving TURNKEY or TTHX, respectively, other than the
transaction contemplated by this Agreement or any other transaction the
consummation of which would or could reasonably be expected to impede, interfere
with, prevent or delay the Share Exchange or which would or could be expected to
dilute the benefits to either TURNKEY or TTHX of the transactions contemplated
hereby. TURNKEY or TTHX will immediately cease and cause to be terminated any
existing activities, discussions and negotiations with any parties conducted
heretofore with respect to any of the foregoing.

ARTICLE VI.
CONDITIONS PRECEDENT

6.01

Conditions to Each Party’s Obligation to Effect the Share Exchange.  The
obligation of each party to effect the Share Exchange and otherwise consummate
the transactions contemplated by this Agreement is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions:

(a)

No Restraints.  No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Share Exchange and
Plan of Reorganization shall have been issued by any court of competent
jurisdiction or any other Governmental Entity having jurisdiction and shall
remain in effect, and there shall not be any applicable legal requirement
enacted, adopted or deemed applicable to the Share Exchange that makes
consummation of the Share Exchange illegal.

(b)

Governmental Approvals.  All authorizations, consents, orders, declarations or
approvals of, or filings with, or terminations or expirations of waiting periods
imposed by, any governmental entity having jurisdiction which the failure to
obtain, make or occur would have a material adverse effect on TTHX or TURNKEY
shall have been obtained, made or occurred.

(c)

No Litigation.  There shall not be pending or threatened any suit, action or
proceeding before any court, Governmental Entity or authority (i) pertaining to
the transactions





20




--------------------------------------------------------------------------------







contemplated by this Agreement or (ii) seeking to prohibit or limit the
ownership or operation by TURNKEY, TTHX or any of its subsidiaries, or to
dispose of or hold separate any material portion of the business or assets of
TURNKEY or TTHX.

6.02

Agreement of TBG.  To facilitate this Agreement, TBG, at or prior to Closing,
shall tender to TURNKEY 15,000,000 shares of TURNKEY common stock for
cancellation.

6.03

Agreement of TURNKEY.  To facilitate this Agreement, TURNKEY, at or prior to
Closing, shall cause Multimedia Platforms, Inc. to forgive the TURNKEY
obligation to Multimedia Platforms, Inc. in the amount of $113,000.

6.04

Conditions Precedent to Obligations of TTHX.  The obligation of TTHX to effect
the Share Exchange and Plan of Reorganization and otherwise consummate the
transactions contemplated by this Agreement are subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:

(a)

Representations, Warranties and Covenants.  The representations and warranties
of TURNKEY in this Agreement shall be true and correct in all material respects
(except for such representations and warranties that are qualified by their
terms by a reference to materiality or material adverse effect, which
representations and warranties as so qualified shall be true and correct in all
respects) both when made and on and as of the Closing Date, and (ii) TURNKEY
shall have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by each of them prior to the Effective Time.

(b)

Consents.  TTHX shall have received evidence, in form and substance reasonably
satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.

(c)

No Material Adverse Change.  There shall not have occurred any change in the
business, condition (financial or otherwise), results of operations or assets
(including intangible assets) and properties of TURNKEY that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect on
TURNKEY.

(d)

Board Resolutions.  TTHX shall have received resolutions duly adopted by
TURNKEY’s board of directors approving the execution, delivery, and performance
of the Agreement and the transactions contemplated by the Agreement.

(e)

Due Diligence Investigation.  TTHX shall be reasonably satisfied with the
results of its due diligence investigation of TURNKEY in its sole and absolute
discretion.

6.05

Conditions Precedent to Obligation of TURNKEY.  The obligation of TURNKEY to
effect the Share Exchange and Plan of Reorganization and otherwise consummate
the transactions contemplated by this Agreement is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions:





21




--------------------------------------------------------------------------------







(a)

Representations, Warranties and Covenants.  The representations and warranties
of TTHX in this Agreement shall be true and correct in all material respects
(except for such representations and warranties that are qualified by their
terms by a reference to materiality or material adverse effect, which
representations and warranties as so qualified shall be true and correct in all
respects) both when made and on and as of the Closing Date, and (ii) TTHX shall
have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by it prior to the Effective Time.

(b)

Consents.  TURNKEY shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.

(c)

No Material Adverse Change.  There shall not have occurred any change in the
business, condition (financial or otherwise), results of operations or assets
(including intangible assets) and properties of TTHX that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect on
TTHX.

(d)

Board Resolutions.  TURNKEY shall have received resolutions duly adopted by
TTHX’s board of directors approving the execution, delivery and performance of
the Agreement and the transactions contemplated by the Agreement.

(e)

SEC Reports.  Prior to Closing all SEC reports shall have been filed and the
post-effective amendment to the registration statement shall be effective.

(f)

Current Report.  TTHX will prepare for filing a Form 8-K to be filed within four
(4) business days of the Closing Date containing the required information
relating to the Share Exchange and Plan of Reorganization.

(g)

Due Diligence Investigation.  TURNKEY shall be reasonably satisfied with the
results of its due diligence investigation of TTHX in its sole and absolute
discretion.

ARTICLE VII.
CLOSING

7.01

TTHX shall make the following deliveries at Closing.  To consummate the
transaction, TTHX shall at Closing make the following deliveries:

(a)

Executed Closing Certificate in the form attached hereto as Exhibit B;

(b)

Written consent of Board of Directors in the form attached hereto as Exhibit C
re: issuance of stock

(c)

Written consent of the Board of Directors in the form attached as Exhibit D;

(d)

Written consent of Board of Directors in the form attached hereto as Exhibit D
re: appointment of its officers and directors.





22




--------------------------------------------------------------------------------







(e)

Irrevocable instructions to its transfer agent to deliver the Exchange Shares.

7.02

TURNKEY and the Shareholders shall make the following deliveries at Closing.  To
consummate the transaction TURNKEY and the Shareholders shall at Closing make
the following deliveries:

(a)

Executed Closing Certificate in the form attached hereto as Exhibit A;

(b)

Written Consent of the Board of Directors in the form attached as Exhibit F.

(c)

The Ownership Interests.

7.03

Deliveries Subsequent to Closing.  Within 74 days of Closing, TURNKEY shall
deliver to TTHX its Audited and Unaudited Financial Statements.

ARTICLE VIII.
TERMINATION, AMENDMENT AND WAIVER

8.01

Termination.  This Agreement may be terminated and abandoned at any time prior
to the Effective Time of the Share Exchange:

(a)

by mutual written consent of TTHX and TURNKEY;

(b)

by either TTHX or TURNKEY if any Governmental Entity shall have issued an order,
decree or ruling or taken any other action permanently enjoining, restraining or
otherwise prohibiting the Share Exchange and Plan of Reorganization and such
order, decree, ruling or other action shall have become final and
non-appealable;

(c)

by either TTHX or TURNKEY if the Share Exchange and Plan of Reorganization
 shall not have been consummated on or before July 31, 2015 (other than as a
result of the failure of the party seeking to terminate this Agreement to
perform its obligations under this Agreement required to be performed at or
prior to the Effective Time).

(d)

by TTHX, if a material adverse change shall have occurred relative to TURNKEY
(and not curable within thirty (30) days);

(e)

by TURNKEY if a material adverse change shall have occurred relative to TTHX
(and not curable within thirty (30) days);

(f)

by TTHX, if TURNKEY willfully fails to perform in any material respect any of
its material obligations under this Agreement; or

(g)

by TURNKEY, if TTHX willfully fails to perform in any material respect any of
its obligations under this Agreement.

8.02

Effect of Termination.  In the event of termination of this Agreement by either
TURNKEY or TTHX as provided in Section 8.01, this Agreement shall forthwith
become void and have no effect, without any liability or obligation on the part
of TTHX or TURNKEY, other





23




--------------------------------------------------------------------------------







than the provisions of this Section 8.02. Nothing contained in this Section
shall relieve any party for any breach of the representations, warranties,
covenants or agreements set forth in this Agreement.

8.03

Amendment.  This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties upon approval by the party, if such
party is an individual, and upon approval of the Board of Director of TTHX and
of TURNKEY.

8.04

Extension; Waiver.  Subject to Section 8.01(c), at any time prior to the
Effective Time, the parties may (a) extend the time for the performance of any
of the obligations or other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained in this Agreement
or in any document delivered pursuant to this Agreement, or (c) waive compliance
with any of the agreements or conditions contained in this Agreement. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.

8.05

Return of Documents.  In the event of termination of this Agreement for any
reason, TTHX and TURNKEY will return to the other party all of the other party’s
documents, work papers, and other materials (including copies) relating to the
transactions contemplated in this Agreement, whether obtained before or after
execution of this Agreement. TTHX and TURNKEY will not use any information so
obtained from the other party for any purpose and will take all reasonable steps
to have such other party’s information kept confidential.

ARTICLE IX.
INDEMNIFICATION AND RELATED MATTERS

9.01

Survival of Representations and Warranties.  The representations and warranties
in this Agreement or in any instrument delivered pursuant to this Agreement,
including any disclosure schedule, shall survive until twelve (12) months after
the Effective Time (except for with respect to Taxes, which shall survive for
the applicable statute of limitations plus 90 days, and covenants that by their
terms survive for a longer period). The right to any remedy based upon such
representations and warranties shall not be affected by any investigation
conducted with respect to, or any knowledge acquired at any time, whether before
or after execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of any such representation or warranty.

9.02

Indemnification.

(a)

TTHX shall indemnify and hold TURNKEY and TURNKEY’s officers and directors
(“TURNKEY Representatives”) harmless for, from and against any and all
liabilities, obligations, damages, losses, deficiencies, costs, penalties,
interest and expenses (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever) (collectively,
“Losses”) to which TTHX may become subject resulting from or arising out of any
breach of a representation, warranty or covenant made by TTHX as set forth
herein.





24




--------------------------------------------------------------------------------







(b)

TURNKEY shall indemnify and hold TTHX and TTHX’s officers and directors (“TTHX’s
Representatives”) harmless for, from and against any and all Losses to which
TTHX or TTHX’s Representatives may become subject resulting from or arising out
of (1) any breach of a representation, warranty or covenant made by TURNKEY as
set forth herein; or (2) any and all liabilities arising out of or in connection
with: (A) any of the assets of TURNKEY prior to the Closing; or (B) the
operations of TURNKEY prior to the Closing.

9.03

Notice of Indemnification.  Promptly after the receipt by any indemnified party
(the “Indemnitee”) of notice of the commencement of any action or proceeding
against such Indemnitee, such Indemnitee shall, if a claim with respect thereto
is or may be made against any indemnifying party (the “Indemnifying Party”)
pursuant to this Article IX, give such Indemnifying Party written notice of the
commencement of such action or proceeding and give such Indemnifying Party a
copy of such claim and/or process and all legal pleadings in connection
therewith. The failure to give such notice shall not relieve any Indemnifying
Party of any of its indemnification obligations contained in this Article IX,
except where, and solely to the extent that, such failure actually and
materially prejudices the rights of such Indemnifying Party. Such Indemnifying
Party shall have, upon request within thirty (30) days after receipt of such
notice, but not in any event after the settlement or compromise of such claim,
the right to defend, at its own expense and by its own counsel reasonably
acceptable to the Indemnitee, any such matter involving the asserted liability
of the Indemnitee; provided, however, that if the Indemnitee determines that
there is a reasonable probability that a claim may materially and adversely
affect it, other than solely as a result of money payments required to be
reimbursed in full by such Indemnifying Party under this Article IX or if a
conflict of interest exists between Indemnitee and the Indemnifying Party, the
Indemnitee shall have the right to defend, compromise or settle such claim or
suit; and, provided, further, that such settlement or compromise shall not,
unless consented to in writing by such Indemnifying Party, which shall not be
unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee. In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense. In the event
that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article IX to indemnify
an Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim. An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article IX, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party. If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.





25




--------------------------------------------------------------------------------







ARTICLE X.
GENERAL PROVISIONS

10.01

Notices.  Any and all notices and other communications hereunder shall be in
writing and shall be deemed duly given to the party to whom the same is so
delivered, sent or mailed at addresses and contact information set forth below
(or at such other address for a party as shall be specified by like notice.) Any
and all notices or other communications or deliveries required or permitted to
be provided hereunder shall be deemed given and effective on the earliest of:
(a) on the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (Eastern Standard Time) on a business day, (b) on the
next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (Eastern Standard Time) on any business day, (c) on the second
business day following the date of mailing, if sent by a nationally recognized
overnight courier service, or (d) if by personal delivery, upon actual receipt
by the party to whom such notice is required to be given.

If to TTHX:

Neil Swartz, President

Train Travel Holdings, Inc.

2929 East Commercial Blvd., PH-D,

Fort Lauderdale, Florida 33308

Tel: (954) 440-4678




If to TURNKEY :

Robert Blair, President

Turnkey Home Buyers USA, Inc.

2929 East Commercial Blvd., PH-D,

Fort Lauderdale, Florida 33308

Tel: (954) 440-4678




10.02

Definitions.  For purposes of this Agreement:

(a)

an “affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person;

(b)

“material adverse change” or “material adverse effect” means, when used in
connection with TURNKEY or TTHX, any change or effect that either individually
or in the aggregate with all other such changes or effects is materially adverse
to the business, assets, properties, condition (financial or otherwise) or
results of operations of such party and its subsidiaries taken as a whole (after
giving effect in the case of TTHX to the consummation of the Share Exchange);





26




--------------------------------------------------------------------------------







(c)

“person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity; and

(d)

a “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person.

10.03

Interpretation.  When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated.  The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.

10.04

Entire Agreement; No Third-Party Beneficiaries.  This Agreement and the other
agreements referred to herein constitute the entire agreement, and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this Agreement. This Agreement is not
intended to confer upon any person other than the parties any rights or
remedies.

10.05

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Florida, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.

10.06

Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.

10.07

Enforcement.  The parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court of the United States located in the State of
Nevada, this being in addition to any other remedy to which they are entitled at
law or in equity. In addition, each of the parties hereto (a) agrees that it
will not attempt to deny or defeat such personal jurisdiction or venue by motion
or other request for leave from any such court, and (b) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any state court other than such court.

10.08

Severability.  Whenever possible, each provision or portion of any provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such





27




--------------------------------------------------------------------------------







invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

10.09

Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

10.10

Attorney’s Fees.  In the event any suit or other legal proceeding is brought for
the enforcement of any of the provisions of this Agreement, the parties hereto
agree that the prevailing party or parties shall be entitled to recover from the
other party or parties upon final judgment on the merits reasonable attorneys’
fees, including attorneys’ fees for any appeal, and costs incurred in bringing
such suit or proceeding.

10.11

Currency.  All references to currency in this Agreement shall refer to the
lawful currency of the United States of America.

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

Train Travel Holdings, Inc.

 

TBG Holdings, Inc.

 

 

 

/s/ Neil Swartz

 

/s/ Neil Swartz

Neil Swartz

 

Neil Swartz

President

 

Chief Executive Officer

 

 

 

 

 

 

Turnkey Home Buyers USA Inc.

 

Train Travel Holdings, Inc. (TTH)

 

 

 

/s/ Robert A. Blair

 

/s/ Timothy Hart

Robert A. Blair

 

Timothy Hart

President

 

Treasurer

 

 

 

/s/

 

 

Investors

 

 








28




--------------------------------------------------------------------------------







Schedule 1.01(b)

LN

FN

Shares

@

Arbuckle

Tom

125,000

$0.10

Beckman

Walter

125,000

$0.10

Brongo

Robert

62,500

$0.10

Buck

Joe

500,000

$0.10

Camacho

Charlemagne

62,500

$0.10

Castell

AJ (Allen)

62,500

$0.10

Cooper

R. Stanley

62,500

$0.10

Coppola

Peter

125,000

$0.10

Crawford

Robert

250,000

$0.10

Darwin

Barnes

250,000

$0.10

Darwin

Barnes

62,500

$0.10

David (Peter Villari)

Peter

50,000

$0.10

DeMartin

Dennis

50,000

$0.10

Doonan

Donald

250,000

$0.10

Eisenberg

Leslie

125,000

$0.10

Fish

Christopher

250,000

$0.10

Forsythe

James

100,000

$0.10

Gardner

Glenn

125,000

$0.10

Gardner

Gertrude Inc.

125,000

$0.10

Gornick

Thomas

50,000

$0.10

Gornick

Thomas

50,000

$0.10

Hackett

Shane (MarketLeverage)

1,000,000

$0.10

Helinger

Michael

62,500

$0.10

Helinger

Michael

62,500

$0.10

Helinger

Michael

62,500

$0.10

Helinger

Michael

62,500

$0.10

Hughes

Gary

125,000

$0.10

Keller

John

40,000

$0.10

Keller

John

60,000

$0.10

Kison

Paul

125,000

$0.10

Kison

Paul

12,500

$0.10

Knapp

William

250,000

$0.10

Knapp

William

250,000

$0.10

Kriel

Edwin

62,500

$0.10

Kriel

Edwin

50,000

$0.10

Larson

Robert

62,500

$0.10

Lasorsa

Vincent

200,000

$0.10














--------------------------------------------------------------------------------










Lasorsa

Vincent

250,000

$0.10

Lazuta

Dennis

250,000

$0.10

Leja, Norman

Le Com Entprs.

25,000

$0.10

Lerman

Robert

62,500

$0.10

Lerman

Robert

62,500

$0.10

Liska

Randall

50,000

$0.10

Liska

Randall

200,000

$0.10

McKenzie

Lensford

25,000

$0.10

McCloud

Leslie

62,500

$0.10

Mercer

Fred

125,000

$0.10

Miller

Zachary M

100,000

$0.10

Nanavati

Parul

250,000

$0.10

Nelson

Michael/JM

150,000

$0.10

Niles

Michael

250,000

$0.10

Niles

Michael

250,000

$0.10

Oertel

John

62,500

$0.10

Oertel

John

62,500

$0.10

Paschall

James

25,000

$0.10

Paschall

James

20,000

$0.10

Peter David LLC

Peter Villari

50,000

$0.10

Peterson

Gregory

125,000

$0.10

Soehren

Stephen TTE

62,500

$0.10

Spell

Samuel (Kurt)

62,500

$0.10

Spell

Samuel

62,500

$0.10

Starr

Terry

125,000

$0.10

Sumereau Construction Corp

Chris Sumereau

62,500

$0.10

Summer

Brian

62,500

$0.10

TBG Holdings

 

15,000,000

$0.00

Tagliola

Joseph

250,000

$0.10

Temkin

Ruben

150,000

$0.10

Vachon & Stallings Inc

Rodney Stallings

62,500

$0.10

Valk

Howard

62,500

$0.10

Van Katwijk

Carl

250,000

$0.10

Walker

Garth

25,000

$0.10

Walker

Garth

15,000

$0.10

Williams

Lorraine

250,000

$0.10

Worrow

Jack

250,000

$0.10

Zuppan

Norman

62,500

$0.10

Zuppan

Norman

52,500

$0.10

Total

 

24,675,000

 




























